DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/081,818, filed on 27 October 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
Applicant is reminded of the Duty to disclose information material to patentability. See 37 CFR 1.56 and MPEP 2001.03.
Claim Objections
Claims 6-7 are objected to because of the following informalities: 
The last line of claim 6 contains a spelling error for the "object". See "…partially attached to another objet".
The preamble of claim 7 recites "The method of Claim Claim 1,". It is recommended to remove the redundant "Claim". 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-8, 10, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komoda et al. (US 20210291378 A1 and Komoda hereinafter).
Regarding Claim 1
Komoda teaches a method for picking up an object from a bin to be implemented by a robotic arm including a controller, a kinematic chain that has an end, a scanning module, and a picking-up module that is attached to the end of the kinematic chain (see all Figs., especially Fig. 1; [0002] and [0025]), the method comprising:
a capturing step of capturing, by the scanning module, an image of an interior of the bin (see Fig. 1, sensors 11A-11B; [0038]-[0039]);
a recognizing step of recognizing, by the controller, at least one to-be-transported (TBT) object in the bin based on the image captured by the scanning module so as to determine a type of each of the at least one TBT object (see Figs. 3-7, all; [0039], [0041], and [0046]);
a scoring step of determining, by the controller, a score for each of the at least one TBT object based on the type thereof (see [0057]-[0060] and [0069]-[0073], especially: [0059], [0071 "The evaluation items are not limited to the items shown in Math 9, for example, the evaluation items may be amounts depending on the physical characteristic of the objects O..."], and Tables 1-2);
a determining step of determining, by the controller, whether a greatest score among the score(s) of the at least one TBT object is greater than a predetermined value (see [0073]-[0074] and Table 2, especially [0074 "The control apparatus 12, for example, selects the object O with a score equal to or higher than a predetermined score as the holding object O."]); and
a picking-up step of controlling, by the controller, the kinematic chain to move the picking-up module to a position above one of the at least one TBT object that has the greatest score and the picking-up module to pick up the one of the at least one TBT object when it is determined that the greatest score is greater than the predetermined value (see Fig. 2, steps S3-S7; [0073]-[0081] and Table 2, especially [0073 "The control apparatus 12 selects the combination of the object O with a high score and the holding method as an object O with a high priority and the corresponding holding method."] and [0074 "The control apparatus 12, for example, selects the object O with a score equal to or higher than a predetermined score as the holding object O. The control apparatus 12 determines the sequence for holding the plurality of objects O based on the score sequence shown in Table 2 (sequence determination process).).
Regarding Claim 7
Komoda teaches the method of claim 1 (as discussed above in claim 1), 
further comprising a positioning step of determining, by the controller, an altitudinal position of each of the at least one TBT object in the bin based on the image captured by the scanning module (see Figs. 11-13, all, especially Fig. 11; [0066]-[0070], especially [0067] and MATH 4),
wherein the scoring step is to, for each TBT object of the at least one TBT object, give the TBT object a first score value based on the altitudinal position thereof and a second score value based on the type thereof, and calculate a value of the score of the TBT object as a sum of the first score value and the second score value (see [0057]-[0060] and [0066]-[0073], especially: [0059], [0067] and [0069]-[0070], [0071 "The evaluation items are not limited to the items shown in Math 9, for example, the evaluation items may be amounts depending on the physical characteristic of the objects O..."], MATH 4 and 11 and Tables 1-2).
Regarding Claim 8
Komoda teaches the method of claim 7 (as discussed above in claim 7), 
wherein the first score value is directly proportional to the altitudinal position (see Fig. 11, all; [0067] and MATH 4).
Regarding Claim 10
Komoda teaches the method of claim 1 (as discussed above in claim 1), 
further comprising, between the capturing step and the recognizing step, steps of:
determining, by the controller, whether there is any object in the bin based on the image captured by the scanning module (see [0039] and [0046]);
when it is determined that there is at least one object in the bin, considering the at least one object as the at least one TBT object and implementing the recognizing step on each of the at least one object (see [0046]-[0056]).
Regarding Claim 12
Komoda teaches a method for picking up an object from a bin to be implemented by a robotic arm including a controller, a kinematic chain that has an end, a scanning module, and a picking-up module that is attached to the end of the kinematic chain (see all Figs., especially Fig. 1; [0002] and [0025]), the method comprising:
a capturing step of the scanning module capturing an image of an interior of the bin (see Fig. 1, sensors 11A-11B; [0038]-[0039]);
a recognizing step of the controller recognizing a plurality of to-be-transported (TBT) objects in the bin based on the image captured by the scanning module so as to determine a type of each of the TBT objects (see Figs. 3-7, all; [0039], [0041], and [0046]);
a positioning step of the controller determining an altitudinal position of each of the TBT objects in the bin based on the image captured by the scanning module (see Figs. 11-13, all, especially Fig. 11; [0066]-[0070], especially [0067] and MATH 4);
a scoring step of the controller determining a score for each of the TBT objects based on the altitudinal position and the type thereof (see [0057]-[0060] and [0066]-[0073], especially: [0059], [0067] and [0069]-[0070], [0071 "The evaluation items are not limited to the items shown in Math 9, for example, the evaluation items may be amounts depending on the physical characteristic of the objects O..."], MATH 4 and 11 and Tables 1-2);
a determining step of the controller determining whether a greatest score among the scores of the TBT objects is greater than a predetermined value (see [0073]-[0074] and Table 2, especially [0074 "The control apparatus 12, for example, selects the object O with a score equal to or higher than a predetermined score as the holding object O."]); and
a picking-up step of the controller controlling the kinematic chain to move the picking-up module to a position above one of the TBT objects that has the greatest score and the picking-up module to pick up the one of the TBT objects when it is determined that the greatest score is greater than the predetermined value (see Fig. 2, steps S3-S7; [0073]-[0081] and Table 2, especially [0073 "The control apparatus 12 selects the combination of the object O with a high score and the holding method as an object O with a high priority and the corresponding holding method."] and [0074 "The control apparatus 12, for example, selects the object O with a score equal to or higher than a predetermined score as the holding object O. The control apparatus 12 determines the sequence for holding the plurality of objects O based on the score sequence shown in Table 2 (sequence determination process).).
Regarding Claim 13
Komoda teaches the method of claim 12 (as discussed above in claim 12), 
wherein the scoring step includes, for each of the TBT objects, giving a first score value to the TBT object based on the altitudinal position of the TBT object, giving a second score value to the TBT object based on the type of the TBT object, and calculating a value of the score of the TBT object as a sum of the first score value and the second score value (see [0057]-[0060] and [0066]-[0073], especially: [0059], [0067] and [0069]-[0070], [0071 "The evaluation items are not limited to the items shown in Math 9, for example, the evaluation items may be amounts depending on the physical characteristic of the objects O..."], MATH 4 and 11 and Tables 1-2).
Regarding Claim 14
Komoda teaches the method of claim 13 (as discussed above in claim 13), 
wherein the first score value is directly proportional to a height of the altitudinal position (see Fig. 11, all; [0067] and MATH 4).
Regarding Claim 19
Komoda teaches the method of claim 12 (as discussed above in claim 12), 
further comprising, between the capturing step and the recognizing step, steps of:
determining, by the controller, whether there is any object in the bin based on the image captured by the scanning module (see [0039] and [0046]);
when it is determined that there is at least one object in the bin, considering each of the at least one object as one of the TBT objects and implementing the recognizing step on each of the at least one object (see [0046]-[0056]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komoda as applied to claims 10 and 19 above, and further in view of Ban (US 20140121836 A1 and Ban hereinafter) and Yap et al. (US 20200017317 A1 and Yap hereinafter).
Regarding Claim 11
Komoda teaches the method of claim 10 (as discussed above in claim 10), 
the controller further configured to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the at least one TBT object based the 3D model (see Figs. 6-7; [0053]-[0056]).
Komoda is silent regarding the controller being electrically connected to an output module, the scanning module including a 3-dimensional (3D) scanner and a camera, wherein the capturing step includes capturing a two-dimensional (2D) image of the interior of the bin and scanning the interior of the bin to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the at least one TBT object based on the 2D image and the 3D model, wherein the method further comprises steps of when it is determined that there is no object in the bin, determining, by the controller, whether a point cloud of the 3D model has any data point, when it is determined that the point cloud has at least one data point, outputting, by the controller, a notification through the output module to notify an operator that user operation to pick up an unrecognizable object in the bin is needed.
Ban teaches a method for picking up an object from a bin to be implemented by a robotic arm including a controller, a kinematic chain that has an end, a scanning module, and a picking-up module that is attached to the end of the kinematic chain (see all Figs.; [0006]), the method comprising:
a capturing step of capturing, by the scanning module, an image of an interior of the bin (see Fig. 1; visual sensor 28; [0006] and [0032]);
a recognizing step of recognizing, by the controller, at least one to-be-transported (TBT) object in the bin based on the image captured by the scanning module so as to determine a type of each of the at least one TBT object (see [0006] and [0032]-[0033]); and
the controller being electrically connected to an output module, the scanning module including a 3-dimensional (3D) scanner and a camera (see [0033]), 
wherein the capturing step includes capturing a two-dimensional (2D) image of the interior of the bin and scanning the interior of the bin to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the at least one TBT object based on the 2D image and the 3D model (see [0032]-[0033]).
Yap teaches a method for picking up an object from a bin to be implemented by a robotic arm including a controller, a kinematic chain that has an end, a scanning module, and a picking-up module that is attached to the end of the kinematic chain (see Figs. 2-4; [0005]), the method comprising:
a capturing step of capturing, by the scanning module, an image of an interior of the bin (see [0007]-[0008] and [0011]); and
a recognizing step of recognizing, by the controller, at least one to-be-transported (TBT) object in the bin based on the image captured by the scanning module so as to determine a type of each of the at least one TBT object (see [0007]-[0008] and [0269]),
wherein the method further comprises steps of
when it is determined that there is no object in the bin, determining, by the controller, whether a point cloud of the 3D model has any data point (see [0050], [0269], [0273] and [0310]-[0313]),
when it is determined that the point cloud has at least one data point, outputting, by the controller, a notification through the output module to notify an operator that user operation to pick up an unrecognizable object in the bin is needed (see [0269]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ban and Yap to Komoda. That is, it would have been obvious to modify the process of Komoda to further include a 3-dimensional (3D) scanner and a camera as the scanning module, wherein the capturing step includes capturing a two-dimensional (2D) image of the interior of the bin and scanning the interior of the bin to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the at least one TBT object based on the 2D image and the 3D model, as taught by Ban. It additionally would have been obvious to modify the process of Komoda to further include steps of when it is determined that there is no object in the bin, determining, by the controller, whether a point cloud of the 3D model has any data point, and when it is determined that the point cloud has at least one data point, outputting, by the controller, a notification through the output module to notify an operator that user operation to pick up an unrecognizable object in the bin is needed, as taught by Yap. 
Ban teaches using 2D cameras to obtain 2D image data of the objects, a 3D scanner to measure the distance from the scanning module to each object, and combining the obtained data to generate an accurate 3D model of the objects in the bin. Yap teaches identifying the objects by using image recognition and determining where each object should be placed from their identification. If the robotic system is unable to identify an object, a notification is sent to a user to manually carry out the picking and placing operation of the robot. A person having ordinary skill in the art would have been motivated to apply the same techniques to the process of Komoda in order to attain the same results. 
Application of the known techniques taught by Ban and Yap to the process taught by Komoda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include:
 the method, the controller being electrically connected to an output module, the scanning module including a 3-dimensional (3D) scanner and a camera, wherein the capturing step includes capturing a two-dimensional (2D) image of the interior of the bin and scanning the interior of the bin to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the at least one TBT object based on the 2D image and the 3D model, wherein the method further comprises steps of when it is determined that there is no object in the bin, determining, by the controller, whether a point cloud of the 3D model has any data point, when it is determined that the point cloud has at least one data point, outputting, by the controller, a notification through the output module to notify an operator that user operation to pick up an unrecognizable object in the bin is needed. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 20
Komoda teaches the method of claim 19 (as discussed above in claim 19),
the controller further configured to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the TBT objects based on the 3D model (see Figs. 6-7; [0053]-[0056]).
 Komoda is silent regarding the controller being electrically connected to an output module, the scanning module including a 3-dimensional (3D) scanner and a camera, wherein the capturing step includes capturing a two-dimensional (2D) image of the interior of the bin and scanning the interior of the bin to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the TBT objects based on the 2D image and the 3D model, wherein the method further comprises steps of when it is determined that there is no object in the bin, determining, by the controller, whether a point cloud of the 3D model has any data point, when it is determined that the point cloud has at least one data point, outputting, by the controller, a notification through the output module to notify an operator that user operation to pick up an unrecognizable object in the bin is needed.
	Ban teaches a method for picking up an object from a bin to be implemented by a robotic arm including a controller, a kinematic chain that has an end, a scanning module, and a picking-up module that is attached to the end of the kinematic chain (see all Figs.; [0006]), the method comprising:
a capturing step of the scanning module capturing an image of an interior of the bin (see Fig. 1; visual sensor 28; [0006] and [0032]); and
a recognizing step of the controller recognizing a plurality of to-be-transported (TBT) objects in the bin based on the image captured by the scanning module so as to determine a type of each of the TBT objects (see [0006] and [0032]-[0033]),
the controller being electrically connected to an output module, the scanning module including a 3-dimensional (3D) scanner and a camera (see [0033]), and
wherein the capturing step includes capturing a two-dimensional (2D) image of the interior of the bin and scanning the interior of the bin to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the TBT objects based on the 2D image and the 3D model (see [0032]-[0033]).
Yap teaches a method for picking up an object from a bin to be implemented by a robotic arm including a controller, a kinematic chain that has an end, a scanning module, and a picking-up module that is attached to the end of the kinematic chain (see Figs. 2-4; [0005]), the method comprising:
a capturing step of the scanning module capturing an image of an interior of the bin (see [0007]-[0008] and [0011]); and
a recognizing step of the controller recognizing a plurality of to-be-transported (TBT) objects in the bin based on the image captured by the scanning module so as to determine a type of each of the TBT objects (see [0007]-[0008] and [0269]),
wherein the method further comprises steps of
when it is determined that there is no object in the bin, determining, by the controller, whether a point cloud of the 3D model has any data point (see [0050], [0269], [0273] and [0310]-[0313]),
when it is determined that the point cloud has at least one data point, outputting, by the controller, a notification through the output module to notify an operator that user operation to pick up an unrecognizable object in the bin is needed (see [0269]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ban and Yap to Komoda. That is, it would have been obvious to modify the process of Komoda to further include a 3-dimensional (3D) scanner and a camera as the scanning module, wherein the capturing step includes capturing a two-dimensional (2D) image of the interior of the bin and scanning the interior of the bin to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the at least one TBT object based on the 2D image and the 3D model, as taught by Ban. It additionally would have been obvious to modify the process of Komoda to further include steps of when it is determined that there is no object in the bin, determining, by the controller, whether a point cloud of the 3D model has any data point, and when it is determined that the point cloud has at least one data point, outputting, by the controller, a notification through the output module to notify an operator that user operation to pick up an unrecognizable object in the bin is needed, as taught by Yap. 
Ban teaches using 2D cameras to obtain 2D image data of the objects, a 3D scanner to measure the distance from the scanning module to each object, and combining the obtained data to generate an accurate 3D model of the objects in the bin. Yap teaches identifying the objects by using image recognition and determining where each object should be placed from their identification. If the robotic system is unable to identify an object, a notification is sent to a user to manually carry out the picking and placing operation of the robot. A person having ordinary skill in the art would have been motivated to apply the same techniques to the process of Komoda in order to attain the same results. 
Application of the known techniques taught by Ban and Yap to the process taught by Komoda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include:
 the method, the controller being electrically connected to an output module, the scanning module including a 3-dimensional (3D) scanner and a camera, wherein the capturing step includes capturing a two-dimensional (2D) image of the interior of the bin and scanning the interior of the bin to construct a 3D model of the interior of the bin, and the recognizing step is to recognize the at least one TBT object based on the 2D image and the 3D model, wherein the method further comprises steps of when it is determined that there is no object in the bin, determining, by the controller, whether a point cloud of the 3D model has any data point, when it is determined that the point cloud has at least one data point, outputting, by the controller, a notification through the output module to notify an operator that user operation to pick up an unrecognizable object in the bin is needed. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Allowable Subject Matter
Claims 2-6, 9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664